COURT OF APPEALS
                       EIGHTH DISTRICT OF TEXAS
                               EL PASO, TEXAS
 MICHAEL WILLIAM BROWN,              '
                                                No. 08-11-00230-CR
                     Appellant,      '
                                                   Appeal from the
 v.                                  '
                                                 396th District Court
 THE STATE OF TEXAS,                 '
                                              of Tarrant County, Texas
                                     '
                     Appellee.
                                      '           (TC#0900094D)

                                         OPINION

       Appellant Michael William Brown appeals from a judgment revoking his community

supervision.   We affirm.

                                       BACKGROUND

       On August 4, 2004, pursuant to a plea bargain, Appellant pleaded guilty to the offense of

burglary of a habitation.   The trial court placed Appellant on ten years’ deferred adjudication

community supervision.      As part of his community supervision, Appellant was required to

commit no offense against the laws of the State of Texas or of any State or of the United States,

avoid having any unsupervised contact with children under the age of fifteen, and report monthly

to a community supervision officer.

       On August 16, 2010, the State filed a petition to proceed to adjudication alleging four

violations of the terms and conditions of community supervision by Appellant.        Specifically,

the State’s petition alleged that Appellant violated his community supervision by: (1) unlawfully

recording a visual image of another in a private location without her consent with the intent to

arouse or satisfy his sexual desire; (2) failing to report to his community supervision officer in

March 2008; (3) failing to pay several probation fees; and (4) having unsupervised contact with a
thirteen-year old minor. At the revocation hearing, on June 2, 2011, Appellant pleaded “not

true” to the allegation in paragraph 1 and pleaded “true” to the allegations in paragraphs 2

through 4. The trial court found the four alleged violations to be true and found Appellant

guilty of burglary of a habitation.

        The next day, at the hearing on the State’s petition to proceed to adjudication, Appellant

withdrew his pleas of “true” and pleaded “not true” to all allegations.                 At that time, the State

re-opened and waived the alleged violation in paragraph 3. At the hearing, Maria Luna, the

senior court officer for the Community Supervision and Corrections Department, testified that

Appellant failed to report to his probation officer in March 2008, in violation of his probation.

At the hearing, the trial court took judicial notice that Appellant was ordered to have no

unsupervised contact with children under the age of fifteen.                     The State reoffered all the

evidence presented during the revocation hearing.1             The trial court found Appellant violated the

terms and conditions of his probation as alleged in paragraphs 1, 2, and 4 of the State’s petition

and found him guilty of the offense of burglary of a habitation. The trial court sentenced

Appellant to ten years’ confinement.          This appeal followed.

                        REVOCATION OF COMMUNITY SUPERVISION

                                              Standard of Review

        We review a trial court’s decision to revoke community supervision for an abuse of

discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). The State must show

the alleged violations of the trial court’s order by a preponderance of the evidence. Cobb v. State,

851 S.W.2d 871, 873 (Tex. Crim. App. 1993). There is a preponderance of the evidence if the


1
 This included testimony from Appellant’s ex-girlfriend’s fourteen-year-old daughter who testified that on April 26,
2010, she was home alone with Appellant because her mom was in jail.

                                                         2
greater weight of the credible evidence creates a reasonable belief that the defendant has violated a

condition of his community supervision. Rickels, 202 S.W.3d at 763-64. In a revocation

hearing, the trial court is the sole trier of fact and determines the credibility of the witnesses and

weight to be given their testimony. Allbright v. State, 13 S.W.3d 817, 818-19 (Tex. App. – Fort

Worth 2000, pet. ref’d). On appeal, we view evidence presented at the revocation hearing in a

light most favorable to the trial court’s ruling. Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim.

App. [Panel Op.] 1981); Martinez v. State, 130 S.W.3d 95, 97 (Tex. App. – El Paso 2003, no pet.).

When more than one violation of the conditions of community supervision is found by the trial

court, the revocation order must be affirmed if a single ground supports the trial court’s order.

Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980).

                                           DISCUSSION

       In two issues, Appellant challenges the trial court’s revocation of his community

supervision alleging that the trial court erred: (1) in admitting and considering photographs at

punishment that were not affirmatively linked to Appellant; and (2) in admitting evidence obtained

from an illegal search of Appellant’s computer. We need not address these contentions because

there is sufficient evidence to support the trial court’s conclusion that Appellant violated the terms

and conditions of his community supervision. See Moore, 605 S.W.2d at 926; see also Balli v.

State, 530 S.W.2d 123, 126 (Tex. Crim. App. 1975).

       The evidence at trial showed that Appellant failed to report to his community supervision

officer in March 2008, in violation of the terms and conditions of his community supervision.

The evidence further established that on April 26, 2010, Appellant was home alone with a child

under the age of fifteen. Under the terms and conditions of his community supervision, Appellant

was required not to have any unsupervised contact with children under the age of fifteen.

                                                  3
Appellant did not dispute that he failed to report to his probation officer or that he had

unsupervised contact with a child under the age of fifteen.

       When viewed in the light most favorable to the trial court’s ruling, the evidence presented

at trial supports the trial court’s order finding Appellant violated the terms and conditions of

community supervision, adjudicating him guilty of burglary of a habitation, and revoking his

community supervision. Garrett, 619 S.W.2d at 174; Martinez, 130 S.W.3d at 97.

       A single violation of a condition of community supervision is sufficient to support a trial

court’s revocation order. See Moore, 605 S.W.2d at 926. Because there are at least two valid

grounds to justify the trial court’s revocation order, we conclude the trial court did not abuse its

discretion in revoking Appellant’s community supervision. See id; Rickels, 202 S.W.3d at

763-64. Issues One and Two are overruled.

                                         CONCLUSION

       The trial court’s judgment is affirmed.


                                              GUADALUPE RIVERA, Justice
January 16, 2013

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating

(Do Not Publish)




                                                  4